DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 6, 7, 11-15 and 18 are pending in this application.  Claims 2-5, 8-10, 16, and 17 have been cancelled.  Claims 1, 6, 7, 11-15 and 18 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al (US 9,131,716 B2) (hereinafter 'Backes') in view of Prakash et al (US 2015/0017284) (hereinafter 'Prakash') for the reasons set forth in rejecting the claims in the last Office action.  
Regarding claim 1, Backes teaches a beverage (col 47, "Practical Example 8 Use in an Iced Tea Beverage") comprising at least one sweetener (col 27, ln 38-40 "Green tea extract was dissolved in water and stirred together with sugar, and the sweetener saccharin or rebaudioside A") and at least one flavonoid (col 47, ln 37-38 "Compounds (7) and (8) or (3) and (4) were in each case dissolved beforehand at 10% in ethanol") of Formula I as disclosed in the specification: wherein 
X is C=O;
Y is CHR6;
R1 and R3 are hydrogen;

R5 is hydrogen;
R6 is substituted phenyl (col 8, "Compound 3"); and
wherein the at least one sweetener is a steviol glycoside blend comprising rebaudioside A in a sweetening amount (col 27, ln 38-40 "Green tea extract was dissolved in water and stirred together with sugar, and the sweetener saccharin or rebaudioside A"), but does not teach steviol glycoside blend comprising rebaudioside M.  However, it would have been obvious to one of ordinary skill in the art to be motivated to develop the method using rebaudioside M instead of rebaudioside A by routine experimentation, in order to compare the sweetness of rebaudioside M and rebaudioside A.
Regarding claim 1, Backes teaches the beverage of claim 1, but does not teach wherein the at least one flavonoid of Formula I is the left compound.  However, Backes further teaches the left compound as a potential flavonoid for flavor modification (Title "Use of neoflavonoids for flavor modification", col 10, "Compound 19"). Thus, it would have been obvious to one of ordinary skill in the art to be motivated to use the left compound (col 10, "Compound 19") instead of Compound 3 as disclosed by Backes (col 47, "Practical Example 8 Use in an Iced Tea Beverage") by routine experimentation in order to compare the flavor of the beverage.
The claims differ as to the specific amounts.
Prakash discloses a beverage comprising at least one sweetener (para [0021] "In a particular embodiment, a beverage comprising a rebaudioside M composition of the present invention is provided", rebaudioside M is a sweetener) and at least one flavonoid of Formula I (para [0336] "The flavonoid is present in the rebaudioside M composition in an amount effective to provide a concentration from about 0.1 ppm to about 1,000 ppm when present in sweetened composition, such as, for example, a beverage"), wherein 
X is CHRG;

R1 and R3 are hydrogen;
R2 and R4 are hydroxyl;
R5 is hydroxyl;
R6 is substituted phenyl (para [0335] "Flavonoids are classified as flavonols, flavones, flavanones, flavan-3-ols, isoflavones, or anthocyanidins.  Non-limiting examples of flavonoid additives include, but are not limited to, catechins"); and wherein the at least one sweetener is selected from a steviol glycoside blend comprising rebaudioside M in a sweetening amount (para [0135] "In one embodiment, the steviol glycoside mixture contains at least two additional steviol glycosides”, para [0007] "In a particular embodiment, rebaudioside M is present in about 75% to about 90% by weight and rebaudioside D is present in about 5% to about 25% by weight in a steviol glycoside mixture", para [0302] "A rebaudioside M composition can be added to the unsweetened beverage, thereby providing a sweetened beverage").
Prakash teaches wherein the at least one flavonoid is present in the beverage in a concentration from about 1 ppm to about 50 ppm (para [0336] 'The flavonoid is present in the rebaudioside M composition in an amount effective to provide a concentration from about 0.1 ppm to about 1,000 ppm when present in sweetened composition, such as, for example, a beverage").
Prakash teaches wherein the at least one sweetener is present in the beverage in a concentration from about 50 ppm to about 600 ppm (para [0585] "The beverage can further include one or more sweeteners. Carbohydrate sweeteners can be present in the beverage in a concentration from about 100 ppm to about 140,000 ppm").
Regarding claim 6, Prakash teaches a beverage, but does not teach wherein the at least one flavonoid is present in an amount effective to enhance the sucrose equivalence (SE) of the beverage by at least about 1.2-fold compared to the SE of the beverage in the absence of the at least one flavonoid.  However, it would have been obvious to one of ordinary skill in the art to be motivated to 
Regarding claim 7, Prakash teaches the beverage, but does not teach wherein the at least one flavonoid is present in an amount effective to modulate one or more taste attributes of the sweetener, making the beverage taste more like a sucrose-sweetened beverage compared to the beverage in the absence of the at least one flavonoid.  However, it would have been obvious to one of ordinary skill in the art to be motivated to identify the sweetness of the beverage in the cases of presence/absence of flavonoid by routine experimentation in order to compare the sweetness of the sucrose.
Regarding claim 11, Prakash discloses the beverage, wherein the weight ratio of sweetener to at least one flavonoid is 4:1 (para [0336] 'The flavonoid is present in the rebaudioside M composition in an amount effective to provide a concentration from about 0.1 ppm to about 1,000 ppm when present in sweetened composition, such as, for example, a beverage'', para [0610] ''In one embodiment, the beverage of the present invention comprises between about 200 ppm and about 500 ppm rebaudioside M", the ratio of the sweetener rebaudioside M (400 ppm) to flavonoid (100 ppm) can be 4:1).
Regarding claim 12, Prakash discloses a beverage, wherein when the sweetener is a steviol glycoside blend, the weight ratio of steviol glycosides to at least one flavonoid is less than about 4: 1, which is 3:1 (para [0007] "In a particular embodiment, rebaudioside M is present in about 75% to about 90% by weight and rebaudioside D is present in about 5% to about 25% by weight in a steviol glycoside mixture", para [0610] "In one embodiment, the beverage of the present invention comprises between about 200 ppm and about 500 ppm rebaudioside M, between about 10 and about 125 ppm rebaudioside D", para [0336] 'The flavonoid is present in the rebaudioside M composition in an amount effective to provide a concentration from about 0.1 ppm to about 1,000 ppm when present in 
Regarding claim 13, Prakash discloses a beverage, wherein the beverage is a full-calorie beverage (para [0606] "The beverage can be a full-calorie beverage that has up to about 120 calories per 8 oz serving").
Regarding claim 14, Prakash discloses a method for enhancing the sweetness of a beverage comprising (i) providing a beverage comprising a sweetener comprising sweetening amount of rebaudioside M (para [0302] "A rebaudioside M composition can be added to the unsweetened beverage, thereby providing a sweetened beverage", para [0007] "In a particular embodiment, rebaudioside M is present in about 75% to about 90% by weight and rebaudioside D is present in about 5% to about 25% by weight in a steviol glycoside mixture"), and (ii) adding at least one flavonoid of Formula I, catechin (para [0335] "Flavonoids are classified as flavonols, flavones, flavanones, flavan-3-ols, isoflavones, or anthocyanidins. Non-limiting examples of flavonoid additives include, but are not limited to", "catechins") to the beverage to provide a consumable with enhanced sweetness (para [0315) 'The rebaudioside M compositions of the present invention exhibit can optionally include additional additives, detailed herein below. In some embodiments, the rebaudioside M composition contains additives including, but not limited to", "flavonoid", "In some embodiments, the additives act to improve the temporal and flavor profile of the sweetener(s) to provide a taste similar to sucrose") wherein: X is CHR6; Y is CH2; R1 and R3 are hydrogen; R2 and R4 are hydroxyl; R5 is hydroxyl; and R6 is substituted phenyl (para[0335] "catechins").
Prakash discloses wherein a flavonoid is added to the beverage in a concentration from about 1 ppm to about 50 ppm (para [0336] "The flavonoid is present in the rebaudioside M composition in an amount effective to provide a concentration from about 0.1 ppm to about 1,000 ppm when present in sweetened composition, such as, for example, a beverage").

Regarding claim 15, Prakash teaches the method of claim 14, but does not teach wherein the at least one flavonoid is added in an amount effective to enhance the sucrose equivalence (SE) of the beverage by at least about 1.2-fold compared to the SE of the beverage in the absence of the at least one flavonoid. However, it would have been obvious to one of ordinary skill in the art to be motivated to measure sucrose equivalence of by routine experimentation, in order to identify the sweetness of the beverage.
Regarding claim 18, Prakash discloses the method of claim 14, wherein the beverage is a full-calorie beverage (para [0606) "The beverage can be a full-calorie beverage that has up to about 120 calories per 8 oz serving").
It would have been obvious to a person of ordinary skill in the art, to use the amounts as taught by Prakash et al in that of Backes et al because the use of flavonoids in combination with sweeteners is known.  Once the art recognizes the use/combination of flavonoids and sweeteners then the selection of amounts would be within the skill of the art, expected and obvious.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
Applicant argues the claimed invention provides for a synergistic interaction and unexpected results.

It is repeated that Examples 1 and 2 are not commensurate in scope with the broadest claim.  The Examples are specific for 40 ppm Test Mixture and 150 ppm sweetener.  Applicant broadly claims about 1 ppm to about 50 ppm flavonoid and 50 ppm to 500 ppm sweetener.  Applicant does not address how these specific amounts represent the claimed ranges or establish unexpected results for the claimed range.
The prior art teaches the combination of sweetener and flavonoid.  In the absence of a showing of unexpected results, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
March 22, 2022